DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/22 has been entered.
 
Allowable Subject Matter
The indicated allowability of claims 6 and 7 is withdrawn in view of the newly discovered reference to the method.  Rejections based on the newly cited reference follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over “Eco-friendly p-type Cu2SnS3 thermoelectric material: crystal structure and transport properties” by Shen et al. (hereinafter Shen).  
Regarding claims 1 and 2, Shen discloses a thermoelectric material, Cu2Sn1-x ZnxS3 (page 2, para 2) which comprises copper, tin, sulfur and zinc, wherein 
a ratio A/B of the number A of copper atoms to the number B of tin atoms is 2, which falls completely within the instantly claimed range of  0.5 to 2.5, a content of a metal element other than copper and tin, Zn, is 0 to 20 mol% (page 2, para 2), which overlaps the instantly claimed range of 5 mol% or less with respect to total metal elements.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.
The thermal conductivity is from about 0.5 to about 2.6 W/(m·K) at 49.5 to 499.9 C (323-723 K) (page 6, para 1 and Fig. 6a), which overlaps the instantly claimed thermal conductivity of less than 1.0 W/(m·K) at 200 to 400°C and has a lattice thermal conductivity that that approaches the theoretical minimum of 0.3 W/(m·K) at high temperatures (page 7, para 1) and is about 0.4 to 2.4 at 49.5 to 499.9 C (323-723 K)  (Fig. 6c), which overlaps the instantly claimed lattice thermal conductivity of 0.34 to 0.55 W/(m·K) at 80 to 200°C or 200 to 400°C.  See MPEP 2144.05(I), cited above.
Shen further discloses a sintered product (page 7, para 4).

Regarding claims 3 and 11, Shen discloses the thermoelectric material according to claims 1 and 2.  Shen further discloses having a crystal grain size of less than 1 nm (Fig. 3e-3h), which falls within the instantly claimed range of 100 nm or less.  

Regarding claim 4, Shen discloses a thermoelectric conversion device (page 5, para 1) comprising: the thermoelectric material according to claim 1.  The reference does not expressly recite a conductor. However, one of ordinary skill in the art would recognized that a conductor connected to the thermoelectric material is required to operate the device.

Regarding claim 5, Shen discloses a powder for a thermoelectric material, Cu2Sn1-x ZnxS3 (page 2, para 2) which comprises copper, tin, sulfur, and zinc, wherein 
a ratio A/B of the number A of copper atoms to the number B of tin atoms is 2, which falls completely within the instantly claimed range of 0.5 to 2.5, a content of a metal element other than copper and tin is 0 to 20 mol% (page 2, para 2), which overlaps completely within the instantly claimed range of 5 mol% or less with respect to total metal elements (see MPEP 2144.05(I), cited above) and 
the powder for a thermoelectric material comprises particles having a particle diameter of less than 1 nm (Fig. 3e-3h), which falls within the instantly claimed range of  100 nm or less in an amount of 80% or more (100%).
Shen further discloses a sintered product (page 7, para 4).

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0288987 A1 to Radu et al. (hereinafter Radu).
Regarding claims 1 and 2, Radu discloses a thermoelectric material, Cu2Sn3 (para [0020]), which comprises copper, tin, and sulfur and optional Zn (para [0021]), wherein 
a ratio A/B of the number A of copper atoms to the number B of tin atoms is 2, which falls completely within the instantly claimed range of  0.5 to 2.5, a content of a metal element other than copper and tin, such as Zn, is greater than or equal to 0. Zn content is 0 when Zn is not present (para [0020]) which falls completely within the instantly claimed range of 5 mol% or less and is greater than 0 when Zn is present (para [0021]), which overlaps the instantly claimed range of 5 mol% or less with respect to total metal elements.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.
The reference is silent regarding a thermal conductivity of less than 1.0 W/(m·K) at 200 to 400°C or a lattice thermal conductivity of 0.34 to 0.55 W/(m·K) at 80 to 200°C or 200 to 400°C.  However, see MPEP 2112.01(I) which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’.  The products overlap as discussed above. The methods overlap as discussed below. Therefore, one of ordinary skill in the art would expect at least overlapping thermal conductivities at 200 to 400°C and at 80 to 200°C, absent evidence to the contrary.  Also see Shen, cited above, which teaches that Zn doped CTZS has a thermal conductivity of about 0.5 to about 2.6 W/(m·K) at 49.5 to 499.9 C (323-723 K) (page 6, para 1 - page 7, para 1 and Fig. 6a), which overlaps the instantly claimed range of less than 1.0 W/(m·K) at 200 to 400°C and a lattice thermal conductivity of about 0.4 to 2.4 W/(m·K) at 49.5 to 499.9 C (page 6, para 1 – page 7, para 1 and Fig. 6c), which overlaps the instantly claimed range of 0.34 to 0.55 W/(m·K) at 80 to 200°C or 200 to 400°C.  See MPEP 2144.05(I), cited above.
Radu further discloses a sintered product (heated between 300 and 800 C, para [0055]).  The reference does not expressly recite the term “sintered” but does teach heating between 300 and 800 C, which falls completely within the sintering temperature range set forth in the publication of the instant disclosure, US 2019/0189883 A1, hereinafter 883 (para [0082]).  The Radu product has been subjected to sintering temperatures, therefore one of ordinary skill in the art would consider the Radu product a sintered product.

Regarding claims 3 and 11, Radu discloses the thermoelectric material according to claims 1 and 2.  Radu further discloses having a crystal grain size of about 1 nm to about 500 nm (para [0061]), which overlaps the  instantly claimed range of 100 nm or less.  See MPEP 2144.05(I), cited above.

Regarding claim 4, Radu discloses a thermoelectric conversion device comprising: the thermoelectric material according to claim 1.  The device is a photovoltaic cell (para [0016]) which requires a conductor connected to the thermoelectric material to operate.

Regarding claim 5, Radu discloses a powder for a thermoelectric material, Cu2Sn3 (para [0020]), which comprises copper, tin, and sulfur, wherein 
a ratio A/B of the number A of copper atoms to the number B of tin atoms is 2, which falls completely within the instantly claimed range of 0.5 to 2.5, a content of a metal element other than copper and tin is greater than or equal to 0, as discussed above which overlaps the instantly claimed range of 5 mol% or less with respect to total metal elements (para [0020]) and 
the powder for a thermoelectric material comprises particles having a particle diameter of about 1 nm to about 500 nm (para [0061]), which overlaps the instantly claimed range of 100 nm or less in an amount of 80% or more on a number basis (see MPEP 2144.05(I), cited above).
Radu further discloses a sintered product (heated between 300 and 800 C, para [0055]).

Regarding claim 8, Radu discloses a method for producing a thermoelectric material Cu2SnS3 (para [0020], comprising:
preparing a liquid mixture comprising a copper compound, a tin compound, and a sulfur compound and/or a simple substance of sulfur (para [0046]-[0052] and [0054]) in an organic solvent (surface coating/dispersing agents can be the solvent, para [0022] and the surface coating/dispersing agents are organic, para [0032]) so that a ratio A/B of the number A of copper atoms to the number B of tin atoms is 2, which falls completely within the instantly claimed range of 0.5 to 2.5; 
placing the liquid mixture in an environment filled with an inert gas and having a temperature between about 20 and 200 C (para [0037]), which overlaps the instantly claimed range of 150 to 350°C (see MPEP 2144.05(I), cited above) for a predetermined period of time (the time it takes to remove substantially all water and/or organic species, by drying, para [0037] to carry out synthesis of a thermoelectric material; and 
sintering the thermoelectric material (heated between 300 and 800 C, para [0055]).

Regarding claims 9 and 10, Radu discloses the method for producing a thermoelectric material according to claim 8.  Radu further discloses wherein the sulfur compound is an organic sulfur compound (para [0034]), and wherein the organic sulfur compound is a liquid organic sulfur compound (chalcogen sources are in solution, para [0049] and [0154]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over “Development of plasmonic semiconductor nanomaterials with copper chalcogenides for a future with sustainable energy materials” by Zhao et al. (hereinafter Zhao).
Regarding claim 6, Zhao discloses a method for producing a thermoelectric material selected from a group that includes CTZS, Zn doped copper tin sulfide.(page 5570, para 1), comprising:
adding a copper compound, a tin compound, and a sulfur compound or a simple
substance of sulfur to water under stirring to prepare a liquid mixture (page 5566, para 5 and page 5567, para 1-2) so that a ratio A/B of the number A of copper atoms of the number B of tin atoms is 0.5 to 2.5, a ratio of 2 in CTZS, Cu2ZnSnS4 (page 5570, para 1); and
placing the liquid mixture in an environment having a temperature of up to thousands of Kelvin, for example up to 1727 C for 2000 K, which overlaps the instantly claimed range of 150 to 300°C and a pressure of up to about 1000 atm or up to about 101 MPa (page 5567, para 1-2), which overlaps the instantly claimed range of 0.5 to 9 MPa for a predetermined period of time to carry out hydrothermal synthesis of a thermoelectric material (page 5567, para 1-2).

Regarding claim 7, Zhao discloses method for producing a thermoelectric material according to claim 6, wherein the sulfur compound is an organic sulfur compound, thiourea (page 5566, para 5).

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 3/31/22, with respect to Xi in view of Bourges have been fully considered and are persuasive.  Primary reference, Xi is silent regarding thermal conductivity and does not teach or suggest a sintered thermoelectric material.  Secondary reference, Bourges, is drawn to a different thermoelectric material with a different composition.
Therefore, the 103 rejection of claims 1 and 2 as obvious over Xi in view of Bourges has been withdrawn. 

Applicant’s arguments, see pages 7-8, filed 3/31/22, with respect to the rejection of claims 1-5 and 8-11 under 103  as obvious over Xi in view of Bourges have been fully considered. The rejection contains a typographical error. The header reads “Radu in view of Xi” but should have been “Radu in view of Bourges”. The prior rejections recited Bourges in every instance outside of the header.  However, secondary reference, Bourges, is drawn to a different thermoelectric material with a different composition and formula.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Radu as a single reference. No secondary reference is needed.
Applicant argues that Radu does not teach a sintered material. However, see para [0055]) which teaches heating between about 300 C and about 800 C.  Although the term “sintered” is not used, this is a sintering step. Note that the publication of the instant disclosure 883, teaches sintering at a temperature of 150 to 1500 C (para [0082]). The Radu range of 300 C to 800 C falls completely within the disclosed sintering range.  Therefore, the Radu product is considered a sintered material. 
 Applicant further argues that Radu does not teach the lattice thermal conductivity as set forth in the newly amended claims and points to Appendix C, the Tan reference, as evidence.  Tan is limited to Cu2SnS3 doped with 5 mol% or 10 mol% In. Those particular materials subjected to the particular Tan process have lattice conductivities of at least about 0.7 W/(m·K) However, Radu is not limited to those two materials.  Radu teaches both doped and undoped Cu2SnS3, where the dopant can be Zn (para [0021]).  See Shen cited above, which teaches that Zn doped Cu2Sn3 has a lattice thermal conductivity of 0.4 to 2.4 W/(m·K) at 49.5 to 499.9 C (323-723 K), which overlaps the instantly claimed ranges.  See MPEP 2144.05(I), cited above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734